


Exhibit 10.21


VERTEX PHARMACEUTICALS INCORPORATED
2013 STOCK AND OPTION PLAN


Form of Non-Qualified Stock Option Grant


This Agreement sets forth the terms and conditions of an Option granted pursuant
to the provisions of the 2013 Stock and Option Plan (as it may be amended or
restated, the “Plan”) of Vertex Pharmaceuticals Incorporated (the “Company”) to
the Participant whose name appears below, covering the number of Shares of
Common Stock of the Company set forth below, pursuant to the provisions of the
Plan and on the following express terms and conditions. Capitalized terms not
otherwise defined herein shall have the same meanings as set forth in the Plan,
and any Options evidenced hereby are granted subject to the terms of the Plan.


1.    Name and address of Participant to whom this Option is granted:


[INSERT NAME/ADDRESS]


2.     Number of Shares of Common Stock subject to this Option:


[_____]


3.    Purchase price of Shares subject to this Option:


[_____]


4.    Date of grant of this Option:


[_____]


5.    Expiration date of this Option: This Option shall expire on [_____],
subject to earlier termination in the event of any Termination of Service or
death of the Participant or otherwise in accordance with the provisions of the
Plan. Except as provided in Section 6.5(a)(ii) of this Agreement, this Option
may not be exercised later than (a) ninety (90) days after a Termination of
Service of the Participant or (b) if the Participant dies while serving as an
Employee, Non-Employee Director, consultant or advisor of the Company or an
Affiliate, one (1) year after the Participant’s death.


6.     Vesting.


6.1    Vesting Schedule. This Option shall vest and become exercisable, so long
as the Participant continues to serve as an Employee, Non-Employee Director,
consultant or adviser of the Company or an Affiliate, [INSERT VESTING SCHEDULE],
except as otherwise provided in Sections 6.2, 6.3, 6.4 or 6.5 of this Agreement.
The vesting of this Option shall cease immediately upon a Termination of Service
of Participant.


6.2    Absence. This Option shall not vest during any period of long-term
disability or personal leave of absence of the Participant from the Company or
an Affiliate (as determined under applicable Company policies). If the
Participant resumes employment with the Company after a personal leave of
absence or long-term disability in accordance with applicable Company policies,
vesting shall resume upon the resumption of eligibility, and the Option will
continue vesting at the rate provided in Section 6.1 of this Agreement until
fully vested. Notwithstanding the foregoing, in no event shall the term of the
Option be extended beyond the date set forth in Section 5 of this Agreement.






--------------------------------------------------------------------------------




6.3    Death of the Participant. If the Participant dies while serving as an
Employee, Non-Employee Director, consultant or advisor of the Company or an
Affiliate, the vesting of all unvested Shares subject to this Option shall be
accelerated, and the Option shall be exercisable as to such installments,
together with any previously vested but unexercised portion of the Option,
effective as of the date of death.


6.4    Termination for Cause.


(a)    If the Participant’s employment or other service to the Company is
terminated by the Company for Cause (as defined below), the Company may, at its
election, terminate the Participant’s right to exercise this Option (including
with respect to any vested but unexercised Shares). If the Participant is
notified that the Company is investigating or evaluating whether the Company
will terminate Participant’s employment or other service to the Company for
Cause, the Company may, at its election, suspend Participant’s right to exercise
this Option by written notice to the Participant. If after such notification it
is determined or otherwise agreed that Participant’s service to the Company will
not be terminated for Cause, vesting of the Shares shall resume pursuant to the
original schedule and any Shares that would have vested during such time as
vesting was suspended shall immediately vest.


(b)    “Cause” shall mean (i) the Participant’s dishonesty or fraud, or (ii) the
willful misconduct by the Participant or willful failure by the Participant to
perform his or her responsibilities to the Company (including, without
limitation, any material breach by the Participant of any provision of any
Company policy or any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between the Participant and the
Company), in each case as determined in good faith by the Company, which
determination shall be conclusive; provided, however, that if there is a
conflict between this definition of Cause and either (1) the definition of
“Cause” contained in any employment agreement between the Company and the
Participant or (2) the definition of “Cause” contained in any change-of-control
agreement between the Company and the Participant, then such other definition
shall be controlling for purposes of this Agreement.


[6.5    Career Employment Provision.


(a)    If a Participant experiences a Termination of Service other than for
Cause, and the Participant is a Qualified Participant (as defined below), then
(i) an additional number of Shares equal to (A) the sum of 50% plus 10% for each
full year of service as an Employee to the Company or an Affiliate in excess of
five (5) full years of service multiplied by (B) the number of unvested Shares
subject to this Option immediately prior to the Participant's Termination of
Service, shall vest; and (ii) all vested but unexercised Shares (including any
shares that vested pursuant to the preceding subsection (i)) may be exercised
until the expiration date of this Option as set forth in Section 5 of this
Agreement.


(b)    A “Qualified Participant” shall mean a Participant (i) who is at least
fifty-five (55) years old, (ii) who has completed at least five (5) full years
of service as an Employee to the Company or an Affiliate, (iii) whose age plus
full years of service to the Company is 65 or greater and (iv) who has completed
a transitional period of employment with the Company following notice of the
Termination of Service, the duration of which will be determined by the Company
but in no event will exceed six (6) months, except as may be required by
applicable law.](1)


7.    Non-Qualified Option. This Option is a Non-Qualified Option that is not
intended to qualify as an ISO within the meaning of Section 422(b) of the Code.


8.    Plan. The Participant hereby acknowledges receipt of a copy of the Plan as
presently in effect. The text and all of the terms and provisions of the Plan
are incorporated herein by reference, and this Agreement is subject to these
terms and provisions in all respects.


9.    Exercise. The Participant may exercise this Option in the manner set forth
in Section 9 of the Plan.






--------------------------------------------------------------------------------




10.     Restrictions on Transfer. Except as provided in Section 10 of the Plan,
this Option may not be sold, transferred, assigned, hypothecated, pledged,
encumbered or otherwise disposed of, whether voluntarily or by operation of law.
Any such purported transfer shall be null and void, and shall not be recognized
by the Company.


11.     International Employees. This Option shall be subject to the additional
terms and provisions, if any, applicable to such Participant as are set forth on
an Exhibit A to this Agreement, which terms and conditions are incorporated
herein by reference.




VERTEX PHARMACEUTICALS INCORPORATED


By: ___________________________
















--------------------
(1)
Applicable to grants made on or after February 5, 2014.





